Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following species that may be patentably distinct:
Applicant must elect:
	A)  the unsaturated acid, herein elect one compound (e.g methacrylic acid, or any other specific compound from the specification), or a specific combination of acids.  Herein, electing a genus (monocarboxylic acid) is NOT sufficient, Applicant must elect the specific compound(s) AND
	B) one weighting agent, herein elect one species (e.g. elect CaCO3 or any other species such as one from claim 3) AND
	C) elect any additional additives in the particulate loss composition, e.g. elect one genus (starch, plasticizer, filler from claim 4) and further elect a species of such (such as a natural starch [0128 of specification] if starch is elected, or glycerin, [0123] of the specification, if plasticizer is elected, ect) AND
	D) elect any additional polyvinylalcohol polymers (e.g homopolymers, copolymer, hydrolyzed polymer) and specify the comonomers and/or hydrolyzation thereof (see claims 7-10, and species in the specification) AND 
	E) elect if the polyvinyl alcohol copolymer resin is the polymer itself or a transition product.  If transition product is elected, additionally elect what the polymers are in the transitioned product, e.g. elect the first polymer and then elect the second polymer that is made after the first polymer resulting in the transition product composition (and any additional polymers that may be transitioned therein).

The species may be independent or distinct because each acid comonomer may give a polymer with distinct solubility, viscosity and/or melting point properties, the various combinations possible with the different weighting agents, additional additives, additional polymers may give distinct particulate loss control properties and/or solubility properties and/or viscosity/melting properties and transition product resins may have distinct blends of polymers therein that are not just the elected resin due to how it is made and/or due to side reactions in the composition/method of making. In addition, these species are not obvious variants of each other based on the current record.  The election is for purposes of commencing examination, upon the allowance of a species examination will continue onto another species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766